DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 12th, 2021 has been entered. Claims 1, 6, and 9-11 remain pending in the application. Applicant’s amendments to claims 1, 6, and 9-11 have overcome each and every objection and rejection previously set forth in the Final Office Action mailed May 26th, 2021.
Response to Arguments
Applicant’s REMARKS on Page 7, filed July 12th, 2021, with respect to “II. Claim Interpretation” have been fully considered are persuasive.  In addition to the claim interpretation being rendered moot by the Applicant’s amendments to claims 1, 9, and 10, the Applicant’s has made it clear regarding the use of “distance control” in the context of the claims. 
Applicant’s REMARKS on Page 7, filed July 12th, 2021, with respect to “III. Objection to the Drawings” have been fully considered and are persuasive.  The Applicant’s amended drawing demonstrates the method that was missing from the original drawing set, and the previous drawings objections have been withdrawn. 
Applicant’s REMARKS on Page 7, filed July 12th, 2021, with respect to “IV. Objection to Claim 11” have been fully considered and are persuasive.  The previous objections have been withdrawn. 
Applicant’s REMARKS on Page 8, filed July 12th, 2021, with respect to “V. Rejections of Claims 1, 6, 9, and 10 Under 35 U.S.C. §§ 112”, particularly in regards to rejections under 35 U.S.C. §§ 112(b), have been fully considered and are persuasive.  The Applicant amendments to claims 1 and 9-10 have overcome each rejection under this section, and the previous rejections under 35 U.S.C. §§ 112(b) have been withdrawn.
th, 2021, with respect to “V. Rejections of Claims 1, 6, 9, and 10 Under 35 U.S.C. §§ 112”, particularly in regards to rejections under 35 U.S.C. §§ 112(a), have been fully considered and are persuasive.  The Applicant has clarified the interpretation of the negative limitations in view of the positive limitations recited in the Specification, and the Applicant has provided rationale as to the reasons why the negative limitations must occur.  The previous rejections under 35 U.S.C. §§ 112(a) have been withdrawn.
Allowable Subject Matter

Claims 1, 6, and 9-11 are allowed.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter:
Neither Chakraborty (US 5,839,534; already of record), nor Liu (US 2017/0151948; already of record), nor Sun (US 7,706,953; already of record), as cited in the previous Office Action mailed May 7th, 2021, disclose or teach the combination of limitations:
“outputting a signal in response to the vehicle maintaining a speed at a predefined constancy for a predefined period of time while the vehicle is in a state in which the vehicle is operated by a distance control; and
responding to a removal of pressure from an accelerator pedal within a predefined amount of time from the outputting of the signal by automatically switching from the distance control to an adaptive cruise control, wherein the switching is not performed if the pressure is not removed from the accelerator pedal within the predefined amount of time and is not performed if an angular position of the accelerator pedal changes by greater than a predefined gradient after the outputting of the signal.” as recited in claims 1 and 9-10 of the application.  No additional prior art could be found to apply to these limitations.
Claim 6 is also allowed due to being dependent on claim 1.
th, 2021, disclose or teach the combination of limitations:
“A method for operating a driver-assistance system of a vehicle, the method comprising:
during a manual speed control of the vehicle, the vehicle detecting that a speed of the vehicle is changing while maintaining approximately a constant distance from a lead vehicle for a predefined time period; and
in response to the detection, the vehicle automatically initiating a switch into a vehicle tailing state in which the vehicle automatically controls the speed of the vehicle to maintain approximately the constant distance from the lead vehicle.” as recited in claim 11 of the application.  No additional prior art could be found to apply to these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/M.B./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663